UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7237


DEMETRIUS PULLINS,

                    Petitioner - Appellant,

             v.

B. DOBBS, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Joseph F. Anderson, Jr., Senior District Judge. (0:19-cv-03492-JFA)


Submitted: August 31, 2021                                  Decided: September 27, 2021


Before NIEMEYER, DIAZ, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Demetrius Pullins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Demetrius Pullins, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Pullins’ 28 U.S.C. § 2241

petition in which Pullins sought to challenge his conviction by way of the savings clause

in 28 U.S.C. § 2255. Pursuant to § 2255(e), a prisoner may challenge his conviction in a

traditional writ of habeas corpus pursuant to § 2241 if a § 2255 motion would be inadequate

or ineffective to test the legality of his detention.

       [Section] 2255 is inadequate and ineffective to test the legality of a
       conviction when: (1) at the time of conviction, settled law of this circuit or
       the Supreme Court established the legality of the conviction; (2) subsequent
       to the prisoner’s direct appeal and first § 2255 motion, the substantive law
       changed such that the conduct of which the prisoner was convicted is deemed
       not to be criminal; and (3) the prisoner cannot satisfy the gatekeeping
       provisions of § 2255 because the new rule is not one of constitutional law.

In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000).

       We have reviewed the record and, following the Supreme Court’s decision in

Greer v. United States, 141 S. Ct. 2090 (2021), find no reversible error. Accordingly, we

affirm. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                                2